Exhibit HERSHA HOSPITALITY TRUST Stock Award Agreement THIS AGREEMENT, dated as of the day of , , between HERSHA HOSPITALITY TRUST, a Maryland real estate investment trust (the “Company”), and (“Participant”), is made pursuant to the provisions of the Company’s 2008 Equity Incentive Plan (the “Plan”).All terms that are used herein that are defined in the Plan shall have the same meaning given them in the Plan. 1.Grant of Stock Award.Pursuant to the Plan, on , (the “Date of Grant”), the Company granted Participant a Stock Award with respect to Class A common shares of beneficial interest (the “Shares”), subject to the terms and conditions of the Plan and subject further to the terms and conditions set forth herein. 2.
